515 F.2d 154
COMMONWEALTH OF VIRGINIA ex rel. STATE CORPORATIONCOMMISSION, Appellant,v.FARMERS AND MERCHANTS NATIONAL BANK, Appellee.
No. 74-2156.
United States Court of Appeals, Fourth Circuit.
Argued April 11, 1975.Decided May 5, 1975.

Anthony F. Troy, Deputy Atty. Gen. of Va.  (Andrew P. Miller, Atty. Gen. of Va., and William F. Schutt, Asst. Gen. Counsel, Richmond, Va., on brief), for appellant.
Peter B. Work, Washington, D.C.  (James F. Bell, Jones, Day, Reavis & Pogue, Washington, D.C., on brief), for amicus curiae The Conference of State Bank Supervisors.
Flournoy Largent, Jr., Winchester, Va.  (Largent, Anderson & Larrick, Winchester, Va., on brief), for appellee.
Before WINTER and WIDENER, Circuit Judges, and MERHIGE,* District Judge.
PER CURIAM:


1
By the instant suit, the Commonwealth of Virginia sought to prevent Farmers and Merchants National Bank from operating a drive-in banking facility approximately 204 feet from the rear of the Front Royal branch banking office located at Main and Crescent Streets in the town of Front Royal, Virginia.  The Drive-in facility was physically separated from the branch bank by at least one public street and by other property not owned by the bank.  Injunctive relief was sought on the bround that the drive-in facility was a "branch" bank and allegedly could not be established and maintained under applicable state law.  12 U.S.C. Sec. 36(c) and (f).


2
In a thorough and carefully considered decision, the district court concluded that the question of whether a banking facility constitutes a "branch" is a question of federal law (First National Bank in Plant City, Fla. v. Dickinson, 396 U.S. 122, 90 S.Ct. 337, 24 L.Ed.2d 312 (1969));  and, applying federal law, it concluded further that the drive-in facility which was the subject of litigation was not a "branch" but an extension of an existing banking office, the maintenance of which was authorized under both state and federal law.  We think that the district court was correct in its conclusions for the reasons and the authorities set forth in its opinion.  The judgment of the district court is, therefore,


3
Affirmed.



*
 Honorable Robert R. Merhige, Jr., United States District Judge for the Eastern District of Virginia, sitting by designation